Th°e appellee brought an action of assump-sit against the appellant in the Supreme Court of Kanawha county. The declaration began with the words, “Virginia, Mason county, to wit, Joseph Ruffner complains of Cl audius Buster, in custody, &c. for that whereas the said Claudius, to wit, on the 1st day of January 1812, at the county aforesaid, was indebted to the said Joseph, &c.” ; in the usual form ; containing three counts, vi», one, in general terms, for money had and received by the defendant, to and for the use of the plaintiff ; another, more specially, for money had and received, in like manner, for the sale of a negro man slave, the property of the plaintiff ; and another upon aquan-turn valebat for the price *of a negro man slave sold and delivered by the plaintiff to the defendant. On the plea of non assumpsit, a general verdict was found for the plaintiff, entire damages being assessed : whereupon, the defendant filed errors in arrest of judgment; to wit, “that the declaration is filed as in the county of Mason, and there is no jurisdiction given to this court in said declaration ; that there are two counts, and a verdict returned for three hundred dollars, without designating on which of the counts the jury found.” The Superior Court entered judgment for the plaintiff according to the verdict ; which judgment was affirmed by the Court of Appeals, on the 2d of February, 1816.